United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 9, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-20596
                        Conference Calendar



HENRY LEE SANDERS,

                                    Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-544
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Henry Lee Sanders, Texas prisoner # 666939, seeks a

certificate of appealability to appeal the dismissal of his 28

U.S.C. § 2254 petition as successive.   He intends to challenge

his conviction for possession of a controlled substance.       His

notice of appeal, however, was untimely, and, therefore, we lack




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20596
                                -2-

jurisdiction to entertain the appeal.     See United States v.

Merrifield, 764 F.2d 436, 437 (5th Cir. 1985).

     Only one of Sanders’s postjudgment pleadings challenged the

merits of the district court’s judgment, and it was filed more

than ten days after entry of judgment; therefore, it was properly

construed by the district court as one seeking FED. R. CIV. P.

60(b) relief, and it failed to have a suspensive effect on the

30-day period prescribed for filing a notice of appeal.      See FED.

R. APP. P. 4(a)(4)(A)(vi); Texas A&M Research Found. v. Magna

Transp. Inc., 338 F.3d 394, 400 (5th Cir. 2003).     His notice of

appeal, filed beyond the 30-day appeal period, was therefore

ineffective to appeal the judgment of dismissal.

     Moreover, his notice of appeal was ineffective to appeal the

denial of Rule 60(b) relief, given that it was filed before the

district court announced its decision in that regard.     See FED.

R. APP. P. 4(a)(4)(B)(i)(premature notice is effective to appeal

order denying Rule 60 relief if filed after court enters judgment

but before disposition of motion).   Sanders was therefore

required to file a new notice of appeal from the denial of his

Rule 60(b) motion to challenge its disposition.     See Williams v.

Chater, 87 F.3d 702, 705 (5th Cir. 1996).    He made no such

filing, and, therefore, we are without jurisdiction to entertain

any argument regarding the propriety of the district court’s Rule

60 ruling.

     APPEAL DISMISSED.